Citation Nr: 0022772	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with generalized anxiety and dysthymia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision that 
continued a 50 percent rating for service-connected 
psychiatric disability.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected psychiatric disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation.  It is maintained that he meets the criteria for 
at least a 70 percent, if not a 100 percent disability 
evaluation, because it has been determined that he is 
seriously impaired on account of psychiatric symptoms.  

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 
12 Vet.App. 188, 200 (1999); Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The clear implication of statements in support of 
this claim is that the veteran's disability has worsened, 
even during the pendency of this appeal.  Therefore, the duty 
to assist includes the duty to provide the appellant with a 
new examination.  See Snuffer v. Gober, 10 Vet.App. 400, 403 
(1997) (another examination is required where the applicant 
complains of increased disability after the most recent 
examination.).  The Board notes that the most recent VA 
psychiatric examination was performed in July 1997 wherein it 
was determined that the veteran had serious social and 
occupational difficulties with a Global Assessment of 
Functioning (GAF) score of 41.  However, this examination 
appears to have been fairly cursory, and did not elaborate on 
the 

disability in a way in which the new rating criteria that 
were made effective in November 1996 may be readily applied.  
See 38 C.F.R. § 4.130 (1999).  

VA outpatient clinic records dating from 1996 reflect that 
the veteran has regularly sought therapy and by early to mid-
1999 began to have increased symptoms, including increased 
problems with night terrors, intrusive memories of war 
experiences, and feelings of helplessness, hopelessness and 
depression, all despite medication.  It was noted in March 
1999 that he had had a brief admission the previous month for 
a dissociative episode.  A hospital discharge summary dated 
in February 1999 indicates an admission for PTSD 
stabilization.  The outpatient records during this period 
reflect GAF scores ranging from 50 to 60.  The Board is thus 
of the opinion that another psychiatric examination, to 
include psychological testing, is indicated to more 
accurately ascertain the current level of disability.  
Consequently, a remand is warranted. 38 C.F.R. §§ 3.327, 4.2, 
19.9 (1999).  

As noted previously, the veteran has received regular 
outpatient therapy which suggests that there may be 
additional evidence that needs to be obtained, especially 
since May 1999.  

In view of the above, this rating issue is REMANDED to the RO 
for the following actions:  

1.  Any and all VA records dating from 
May 1999 should be requested and 
associated with the claims folder.  The 
veteran should also be given an 
opportunity to supplement the record.

2.  The RO should schedule the veteran 
for a VA psychiatric examination in 
order to determine the extent of the 
service-connected psychiatric 
disability.  All necessary tests and 
studies, including 

psychological testing, should be 
conducted in order to identify and 
describe the symptomatology attributable 
to service-connected disability.  The 
report of examination should contain a 
detailed account of all manifestations 
of the disability, and should 
specifically include findings necessary 
to apply all potentially applicable 
rating criteria, both old and new.  
38 C.F.R. § 4.132 (1996); 38 C.F.R. 
§ 4.130 (1999).  A GAF score should be 
provided and its meaning explained.

3.  After completing any additional 
evidentiary development suggested by the 
record, the RO should re-adjudicate the 
claim.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford them the opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to obtain clarifying data.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's rating 
claim.  No action is required of the veteran until he is 
given further notice; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

